DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of the invention of Group I, Claims 20 through 23, 32 through 34 and 36, in the reply filed on August 25, 2022 is acknowledged.
Claims 24 through 31 and 35 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on August 25, 2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In Claim 1, “an inspection device configured…a circuit board” (lines 2-3); and
“an information management section configured…target of the inspection” (lines 4-7).
Support for the “inspection device” is found in ¶ [0025] of the specification.
Support for the “information management section” is found in ¶ [0033] of the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 34 is objected to because of the following informalities:  
In Claim 34, “any one of” (line 1) should be removed.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 36, “the substitutable type of exchangeable element” (lines 4-5) lacks positive antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19 through 23, 34 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication 2005/0258391 to Kawase et al (hereinafter “Kawase”).
Claim 19:  Kawase discloses a maintenance management device comprising:
an inspection device (e.g. 100, in Fig. 4) configured to inspect an exchangeable element (e.g. 201) in a component mounting machine (e.g. 300, in Fig. 5) configured to mount a component (e.g. 312, in Fig. 5) on a circuit board (e.g. 301, ¶ [0077]); and
an information management section (e.g. 150, in Fig. 6) configured to store statistical information [with 152] in which results of multiple inspections performed by the inspection device are linked to identification information [e.g. whether the exchangeable elements are good or bad/defective] for each of multiple exchangeable elements as a target of the inspection (e.g. ¶¶ [0098], [0100]).
Claim 20:  Kawase discloses the maintenance management device of claim 19, wherein the exchangeable element (e.g. 201) is a suction nozzle configured to be supplied with negative pressure to pick up the component, and the inspection with the inspection device includes a good-bad quality determination of the suction nozzle (e.g.  ¶ [0114]).
Claim 21:  Kawase discloses the maintenance management device of claim 20, wherein items of inspection by the inspection device include an external shape (e.g. 140) of the suction nozzle (e.g. ¶ [0100]).
Claim 22:  Kawase discloses the maintenance management device of claim 21, further comprising:
a nozzle cleaner (e.g. 311) configured to clean the negative pressure flow path (e.g. ¶ [0122]), wherein the inspection device is configured to perform the good-bad quality determination again on the suction nozzle cleaned by the nozzle cleaner (e.g. ¶ [0124]).
Claim 23:  Kawase discloses the maintenance management device of claim 22, wherein the nozzle cleaner is configured to set a cleaning type of the suction nozzle based on the statistical information (e.g. ¶ [0123]).
Claim 34:  Kawase discloses the maintenance device of claim 19, wherein the maintenance device is configured to notify an operator of the identification information and the statistical information of the exchangeable element when the inspection result for the exchangeable element in the statistical information does not satisfy a certain criterion (e.g. ¶ [0159]).
Claim 36:  Kawase discloses the maintenance management device of claim 19, wherein the maintenance management device is configured to determine that the exchangeable element is to be discarded based on the statistical information (e.g. step 8, in Fig. 7, ¶ [0126]), and transmit information relating to a shortage of the exchangeable elements [based on defective ones of 201] when a number of substitutable type of exchangeable elements in stock [spare exchangeable elements 313] is less than a predetermined value (e.g. the total or overall exchangeable elements, ¶ [0127]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kawase in view of U.S. Publication 2015/0148934 to Maenishi et al (hereinafter “Maenishi”)
Maenishi discloses the claimed maintenance management device as relied upon above in Claims 19 and 20.
Claim 32:  Kawase further discloses that the information management section is configured to link a number of passes of a number of good-bad quality determinations of the exchangeable element, to the identification information of the exchangeable element, and store the linked passes and the identification information of the exchangeable element as the statistical information (e.g. steps S3, S5, S9, S10, I Fig. 7)
Claim 33:  Kawase further discloses that the information management section is configured to store, as the statistical information, a recovery of a number of the exchangeable elements based on a quality level determined by results of the good-bad quality determinations of the exchangeable element, linked with the identification information for the exchangeable element (e.g. steps S6, S7, S9, S10, in Fig. 7).
Kawase does not mention a passing rate or recovery rate.  
Maenishi discloses a passing rate and recover rate based on determining the number of absorptions of the exchangeable elements (e.g. Fig. 3B).  Maenishi utilizes a history of statistical information to determine quality level by calculating which exchangeable elements have had an absorption (ones that have passed) and which exchangeable elements have not had an absorption (ones that have an error in absorption which would need to be recovered)(e.g. ¶¶ [0045], [0046]).  In determining the percentage of absorption error rate, Maenishi teaches that this distinguishes a passing rate which indicates which exchangeable elements have passed with respect to good bad quality determinations (ones that have passed) and a recovery rate which indicates which exchangeable elements have an error in absorption (ones that should be recovered due to no absorption).  This allows the exchangeable elements to continue operations of mounting of components with a component mounting machine (e.g. 6, in Fig. 1, ¶ [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information management section of Kawase by adding an algorithm (i.e. set of instructions) that include a history of the number of absorptions of the exchangeable elements, at taught by Maenishi, to provide continued operations of the mounting of components with the exchangeable elements in a component mounting machine.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Japanese Patent Publication, JP 2019-197929 discloses a component mounting machine (Fig. 1) with exchangeable elements (332, in Fig. 6).
b)	Non-Patent Literature IEEE Publication to Hong et al entitled “A Hierarchical Optimization Method in the PCB Assembly for Surface Mounting Machines”, discloses statistical information on exchangeable elements (see entire document).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896